Hooker, J.
(dissenting). June 19,1902, certain land bid in for the State for the tax of 1899 was purchased by O’Connor from the auditor general, in accordance to law-. May 25, 1903, a deed was issued to him in compliance with the statute then existing, and the title conveyed thereby was limited by the provision of Act No. 229, Pub. Acts 1897, as amended by Act No. 204, Pub. Acts 1899. This law (section 140) provided, in substance, that no writ of assistance should issue on behalf of a tax title owner until after he should have filed with the proper county clerk a return by the sheriff showing personal service by him upon the grantee or grantees, under the last-recorded deed in the regular chain of title to said land, and upon the mortgagee in the last-recorded mortgage, or his assignee of record, of a notice in said act prescribed. Section 141 required the tax holder to make a reconveyance of his interest in the property held under his tax deed to the parties in interest as appear of record, upon payment of certain sums, including interest and penalties, by any person entitled to such notice. June 18, 1903, the statute was amended (see Act No. 236, Pub. Acts 1903) by the inclusion of the words “the grantees under the fast recorded tax deed issued by the auditor general.” The form of the notice prescribed was also changed by inserting after the word “undersigned” the words, “or to the register in chancery of the county in -which the lands lie.”-' Another change was made by adding the words “of any and all interests in” after the word “owners” in the address of the notice. This act was given immediate effect. Both statutes cited provide that if any person entitled to notice be dead, notice may be served upon the executor or administrator of such person, with like effect, etc. August 4, 1903, a notice was served, in compliance with the provisions of the law of 1899, upon the administrator of Sarah J. Pierson, who was the last grantee of record in the regular chain of title, she having died July 22, 1900. The plaintiffs claim to be devisees of Sarah J. Pierson. The case seems to have *708turned upon the question of the sufficiency of the notice. We do not discover any claim that there were any mortgagees, assignees of mortgages, or holders of tax title deeds entitled to notice, even were the law of 1903 to govern the notice. It does not appear when or how defendants became occupants of the premises. Counsel for the plaintiffs state the following as the errors relied on:
(1) The admission in evidence of the notice, the defect stated being the omission of the words “any and all interests in ” from the address.
(2) The omission from the notice of the words “or to the register in chancery of the county in which the lands lie.”
(3) The refusal of the learned circuit judge to direct a verdict for the plaintiffs for the above reasons, and upon his direction of a verdict for defendants.
The title of the State was sold, but it was subject to certain conditions which attach to such sale by reason of the law. On performance of those conditions the title in O’Connor would become absolute, and this deed is to be construed no differently than a deed given by a natural person, containing similar conditions, would be. And such conditions would be strictly construed against the> grantor, and if the condition was in favor of a third party, it could be construed no less strictly as to him. This is a well-settled rule of construction. No one disputes the right of the plaintiffs to the benefits of a statutory notice. It was their right, an¿l defendants’ duty, to serve it upon the administrator, and when served, it was plaintiffs’ right to a reconveyance on payment. The notice was served, and they did not pay. Instead, they say:
“We will dispute your right to possession for want of a notice such as the law requires. It is true that you did serve exactly such a notice as the State required, and as you agreed to serve when you bought the land from the State, but the legislature has seen fit to change that law by providing for a little different notice, and by extending rights to reconveyance to other persons than originally contemplated, and we construe that act to be retro*709active and to cover all cases of land owned under tax deeds, whenever they may have been given.”
A comparison of the acts of 1897, 1899, and 1903 show very plainly the objects which the legislature sought to attain on each occasion. Primarily it was to give one last opportunity to the owners to save their lands from.the effects of their failure to pay taxes. Up to the time of the sale to private persons the laws have always permitted landowners to redeem or repurchase their lands where bid in to the State, at any time. When that happened, it was lost to them. So by Act No. 229, Pub. Acts 1897, the State imposed a condition upon the purchase, viz., that an opportunity for repurchase with notice of such opportunity should be given. This was a clear matter of grace, resting on no interest or right remaining in the owner. In that act this was secured to the grantee or grantees under the last-recorded deed to said land, mortgagee or assignee in recorded mortgage or assignment. Two years later this act was amended, and the change made was a limitation of the right to grantees, mortgagees, etc., under the last recorded deed of the regular chain of title, while in 1903 the change made was by enlarging the class entitled to repurchase by making it include persons under the last recorded tax deed. These were the substantial amendments, and it is not to be supposed that the legislature intended to enlarge the class entitled to reconveyance from persons holding deeds taken while the law of 1899 was in force. In this case we cannot believe that the legislature sought to impose a duty to permit tax title owners, under a deed last recorded, regardless of its age, to redeem or repurchase, notwithstanding the State had sold its title upon no such condition, and I have no doubt of the invalidity of an act which should show such an intent as one impairing the obligation of contracts, and were a tax title owner asking such a construction for his benefit, would anyone say that he was right in his claim ? If not, this act should not be construed as retroactive, in *710that regard at least. Now this chances not to be that kind of a case, yet it is necessary to hold this act retroactive to sustain the plaintiffs’ contention, and to do it we are driven .to the expedient of making a distinction between rights and remedies, by saying that the design was not to make this act retroactive as to an enlargement of the class, but was intended to be retroactive as to the form of the notice in all cases — an intention that there is not the slightest evidence of on the face of the amendatory act, and a construction which, in my judgment, would be anomalous, and another verification of the trite adage, that “hard cases make bad law.” I think that this case is very clearly distinguishable, in this respect as well as others, from Curtis v. Whitney, 13 Wall. (U. S.) 68, Gage v. Stewart, 127 Ill. 207, Herrick v. Niesz, 16 Wash. 74, Oullahan v. Sweeney, 79 Cal. 537, and Coulter v. Stafford, 56 Fed. 564, 6 C. C. A. 18.
“ A retroactive effect will not be given a statute in the absence of a manifest intent by the'legislature, shown by the language, that it shall have that effect.” McIntosh v. Kilbourne, 37 Iowa, 420.
That a statute shall be regarded as having prospective operation only, unless its terms show clearly a legislative intention that it shall operate retrospectively, has been a settled rule in this State. The above language is Judge Cooley’s statement of the rule. See Cooley on Constitutional Limitations (7th Ed.) p. 529; Ludwig v. Stewart, 32 Mich. 27; Harrison v. Metz, 17 Mich. 377; McKisson v. Davenport, 83 Mich. 211 (10 L. R. A. 507); Todd v. Election Com’rs, 104 Mich. 478 (29 L. R. A. 330); Atherton v. Village of Bancroft, 114 Mich. 241; Angell v. West Bay City, 117 Mich. 688. The latter case involved a notice as a condition to bringing an action— quite as clearly a case of a statute affecting a remedy only as this case. Yet Montgomery, J., speaking for four of the five judges, held the act not retroactive. This was followed in Broffee v. City of Grand Rapids, 127 Mich. *71192, in an opinion written by Mr. Justice Moore. In an opinion written by the late Justice Long, concurred in upon this point by all of the judges who sat, a number of earlier Michigan cases were cited, and we append them for future reference: See Todd v. Election Com’rs, supra; Heineman v. Schloss, 83 Mich. 153; Stitt v. Casterline, 89 Mich. 239; Smith v. Pinch, 80 Mich. 332; Finn v. Haynes, 37 Mich. 63; Maxwell v. Bridge Co., 46 Mich. 278; Danville Stove & Manfg. Co. v. Kent Circuit Judge, 88 Mich. 244. See, also, Davis v. Railroad Co., 147 Mich. 479; Philip v. Heraty, 147 Mich. 473; Little v. Bousfield & Co., 154 Mich. 369; Endlich on Interpretation of Statutes, § 271; Potter’s Dwarris on-Statutes, p. 163. In the latter work the rule is stated thus:
“Although the words of the statute are broad enough, in their literal extent, to comprehend existing cases, they must yet be construed as applicable only to cases that may thereafter arise, unless a contrary intention is unequivocally expressed therein.”
Every judge who has sat upon this bench has sanctioned, if he has not expressed, similar sentiments.
Since the foregoing was written, another question has been raised which seems to require notice. Mr. Justice Montgomery discusses the definition of “retroactive laws.” I had supposed that there was no question about the retroactive nature of this law, if given the construction contended for by the plaintiffs, and that an important question was whether it should receive that construction. Counsel seem to have so understood it, and have not contended to the contrary. I must assume that this discussion was intended to have some bearing upon the case, and what is it, unless it be that, in the writer’s view, the provisions of this act are not retroactive in their nature because found in a law which does not fall within the definition of “retroactive laws,” and therefore the rule of construction hereinbefore .stated has no application ? I cannot assent to the apparent limitation upon *712the term “ retroactive ” to be inferred from my Brother Montgomery’s opinion. He says:
“ But by retrospective, or retroactive laws, as the terms are used in this connection, is meant the law which takes away and impairs vested rights acquired under existing laws, or creates a new obligation, imposes a new duty, or attaches a new disability in respect to transactions or considerations already passed.”
This language will be found (substantially) in 23 Am. & Eng. Enc. Law (1st Ed.), p. 155, but there it is not the definition itself, but the illustration of it; the definition being: “It [a law] is retrospective ■ when it applies to cases existing, as those,” etc. Again, the definition given is:
“A retrospective or retroactive law is one which operates upon matters which occurred, or rights and obligations which existed, before the time of enactment.” 23 Am. & Eng. Enc. Law (1st Ed.), p. 447.
No one can doubt that the illustrations fall within the term “retrospective,” but is the converse true? Do they limit the application of the term ? The difference between Mr. Justice Montgomery and myself upon this subject would not be important in this cause were it not that the limited definition adopted by him circumscribes the application to be given to the rule that a statute will be construed as prospective only, unless a retrospective effect is clearly intended. That rule has never been restricted to acts which destroy or impair vested rights acquired under existing laws, creaté new obligations, impose new duties, or attach new disabilities in respect to transactions already passed, but it has been applied to every law which, under the contention of counsel, was said to operate on matters which occurred before the time of enactment. If this is not so, why not cut the “ Gordian knot ” by saying that this is not a retroactive law, and for that reason covers the case and needs no construction, its terms not being uncertain, thereby avoiding the application of the other rule, stated by Mr. Endlich thus:
*713“ The rule to be derived from the comparison of a vast number of judicial utterances upon this subject, seems to be, that, even in the absence of constitutional obstacles to retroaction, a construction giving to a statute a prospective operation is always to be preferred, unless a purpose to give it a retrospective force is expressed by clear and positive command, or to be inferred by necessary, unequivocal, and unavoidable implication from the words of the statute taken by themselves and in connection with the subject-matter, and the occasion of the enactment, admitting of no reasonable doubt, but precluding all question as to such intention.” Endlich on Interpretation of Statutes, § 271.
The judgment should be affirmed.
Grant, O. J., and Ostrander, J., concurred with Hooker, J.